                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

CARMEN N. WATSON,                                )
                                                 )
                            Plaintiff,           )
                                                 )
v.                                               )      Case No. 19-1044-EFM
                                                 )
UNIFIED SCHOOL DISTRICT NO. 500,                 )
                                                 )
                            Defendant.           )


                                         ORDER

       On May 20, 2019, the court granted defendant’s unopposed motion to stay discovery

and pretrial proceedings pending the court’s ruling on its motion to dismiss (ECF No. 23).

The undersigned directed that, “[s]hould the case survive the pending motion to dismiss,

the parties shall confer and submit a Rule 26(f) planning-meeting report to the undersigned

chambers within 14 days of the ruling of the motion.” (Id. at 4). On July 30, 2019, U.S.

District Judge Eric F. Melgren granted in part and denied in part the motion to dismiss

(ECF No. 77). Thus, the parties’ planning-meeting report was due to be e-mailed to the

undersigned’s chambers by August 13, 2019. It has not been received.

       IT IS THEREFORE ORDERED that the parties shall confer and by August 30,

2019, either submit by e-mail their planning-meeting report to the undersigned’s chambers

or file a motion to continue the stay until plaintiff’s appeal of Judge Melgren’s partial

dismissal (see ECF Nos. 78-83) is concluded.

       Dated August 22, 2019, at Kansas City, Kansas.

                                           s/ James P. O=Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge

O:\ORDERS\19-1044-EFM-Aug 22.docx
